Action by plaintiff wife against defendant husband for an accounting in respect of several bank accounts and certain United States Savings Bonds held in the joint names of the parties which defendant had reduced to his individual possession. Judgment modified on the facts by providing that plaintiff have interest on $200 from November 5, 1919, and on $1,000 from August 10, 1920, to July 8, 1944, at the rates credited by the bank, and from July 8, 1944, at 6%. As thus modified, the judgment is unanimously affirmed, with costs to the plaintiff. Inconsistent findings and conclusions are reversed and disapproved and new findings and conclusions in accordance herewith will be made. The proof amply justified the finding of the trial court. However, it was conceded on the oral argument by the defendant that plaintiff was entitled to interest on the two sums totaling $1,200. This interest should be computed at the rates paid by the bank between the dates mentioned. The interest, however, should be at 6% from the date it has been decided that the husband wrongfully took exclusive possession of the $1,200 in question. The parties should agree on the computation. Present — Hagarty, Acting P. J., Carswell, Johnston,' Adel and Nolan, JJ. Settle order on notice within five days from the date of this decision.